IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31040
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TREVOR WILLIAMS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 98-CR-207-12-N
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Trevor Williams appeals the sentence following his

conviction for solicitation to commit murder and using and

carrying a firearm in relation to a drug trafficking crime.

Williams argues that the district court erred in imposing a

$20,000 fine because he is indigent and will likely remain

indigent upon his release from prison.

     Because Williams waived the right to appeal his sentence,

including the $20,000 fine imposed by the district court, his

sentence is affirmed.   See United States v. Robinson, 187 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-31040
                                 -2-

516, 517 (5th Cir. 1999).   Even if Williams did not waive the

right to appeal his sentence, the district court’s imposition of

the fine was not erroneous.   See United States v. Martinez, 151
F.3d 384, 395-96 (5th Cir. 1998).

     AFFIRMED.